203 So. 2d 422 (1967)
Shirley KLEB, Plaintiff and Appellant,
v.
William Roy CHOATE, Defendant and Appellee.
No. 2112.
Court of Appeal of Louisiana, Third Circuit.
October 26, 1967.
*423 Marion W. Groner, New Iberia, for plaintiff-appellant.
Armentor & Resweber, by Minos H. Armentor, New Iberia, for defendant-appellee.
Before FRUGE, SAVOY and CULPEPPER, JJ.
CULPEPPER, Judge.
We do not reach a consideration of this appeal on its merits because we notice, ex proprio motu, that the record does not contain a final judgment read and signed by the district judge in open court. LSA-C.C.P. Articles 1911 and 2083; Forman, et al. v. May, 201 So. 2d 683 (La.App., 3rd Cir. 1967); Abramson v. Piazza, 198 So. 2d 565 (La.App., 3rd Cir.1967); Manuel v. Employers Fire Insurance Company, 136 So. 2d 282 (La.App., 3rd Cir. 1961). Under these authorities it is clear that no appeal lies in a case until after the signing of the judgment sought to be appealed. This appeal must therefore be dismissed as premature.
For the reasons assigned, this appeal is dismissed without prejudice. All costs of the appeal are assessed against the plaintiff appellant.
Appeal dismissed.